DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2020 has been entered.
 
Priority
Acknowledgement is made to Applicants claim to priority to Provisional Application No. 62/408,560 filed October 14, 2016

Status of Claims 
This Office Action is responsive to the amendment filed on October 7, 2020. As directed by the amendment: claims 1, 8-9, and 11 have been amended, claims 3-5 and 13-14 have been cancelled, and claims 24-29. Thus, claims 1-2, 6-12, and 15-29 are presently pending in this application. 
Claims 1-2, 6, 17, and 24-27 were previously rejected under 35 U.S.C. 103 as being unpatentable over Cortez, JR et al. (U.S. Pub. No. 2014/0174442) in view of Cheung et al. (U.S. Pub. No. 2015/0048530) in view of Lake et al. (U.S. Patent No. 5,752,498). Claims 7-9 and 29 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Niland et al. (U.S. Pub. No. 2009/0090363). Claims 1, 10-12, 15-17, 19-21, and 23-27 were previously rejected under 35 U.S.C. 103 as being unpatentable over Cortez, Jr et al. (U.S. Pub. No. 2016/0287832 in view of Cheung et al. (U.S. . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and claims 2, 6-12, and 15-29 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “pressure” in claim 1 is used by the claim to mean “the push applied by the weight of the water, in the container, applied to the film,” while the force exerted over a surface divided by its area.” The term is indefinite because the specification does not clearly redefine the term. 
Specifically, Applicant specification discloses the base unit measures the amount of liquid in the liquid container 130 by measuring the pressure of the liquid in the liquid container 130 (¶ 0058). Applicant's specification appears to treat the term "pressure" as the push applied by the weight of the water, in the container, applied to the base unit (¶ 0058). Applicant's specification does not disclose the liquid container as being pressurized and measuring the pressure within the container can measure the amount of liquid in the liquid container. Thus, this "pressure" of the push of the weight of water in the container can be measured a by a force sensor expressed in force units: Newtons, lbs., etc., measured by a pressure sensor expressed in pressure units: Pascal, N/cm2, lb./in2, etc.; or measured by a strain gauge expressed as unitless (i.e. the change in length (meter) over total length (meter) (¶¶ 0058, 0072). This conclusion is supported by the pressure sensor being recited as separate from the liquid container and the “pressure” being measured by the deflection of the film on the liquid container (¶ 0072).  Because the pressure sensor is separate from the liquid container, and thereby the film, a pressure sensor would not be able to measure the pressurized interior of the container, a force sensor does not measure pressure, and a strain gauge would not be able to measure the expansion of the film while not being mounted directly on the film. Therefore, Applicant has not clearer redefined the term “pressure” as it relates to the base unit measuring the amount of liquid in the liquid container. Thus, for the purpose of this Office Action the term “pressure” interpreted as the measured push applied by the weight of the water, in the container, applied to the base unit measured by a force sensor expressed in force units: Newtons, lbs., etc.; measured by a pressure sensor expressed in pressure units: Pascal, N/cm2, lb./in2, etc.; or measured by a strain gauge expressed unitless.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 17, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cortez, JR et al. (U.S. Pub. No. 2014/0174442; hereinafter: “Cortez’442”) in view of Cheung et al. (U.S. Pub. No. 2015/0048530; hereinafter: “Cheung”) in view of Lake et al. (U.S. Patent No. 5,752,498; hereinafter: “Lake”). 
Regarding Claim 1, Cortez’442 discloses a humidifier comprising a base unit (102; Fig. 1) comprising a blower (112; Fig. 2); a heating element (198; ¶ 0086, 0117) for heating liquid, the heating element having a heating surface (“top surface” of hearing element 198; Fig. 2; ¶ 0086); a vapor transfer unit (104, 230, 232; Fig. 1) external to the base unit (Fig. 1) and comprising: a gas passage (243, 256; Fig. 2), a liquid passage (265; Fig. 15; ¶ 0113), a gas outlet (270; Fig. 2), and a membrane (“exchange medium”; ¶ 0062) separating the gas passage and the liquid passage (¶ 0062), wherein the membrane permits transfer of vapor into the gas passage from liquid in the liquid passage (¶ 0062); a nasal cannula (108; Fig. 3AC; ¶ 0067) coupled to the gas outlet; and a liquid container (104; Fig. 1-2; ¶ 0065) configured to reversibly mate with the base unit, the liquid container having a surface formed of a film (254; Fig. 2, 11; ¶ 0108-0109, 0133), wherein the film is configured to mate with the heating surface when the liquid container mates with the base unit (Fig. 2, 11; ¶ 0108-0109, 0133); and a water level sensor (224; Fig. 9; ¶ 0095). 
Cortez’442 does not specifically disclose the humidifier wherein the surface of the liquid container is formed of a flexible film and wherein the base unit comprises the water level sensor, wherein the water level sensor comprises a pressure sensor configured to measure pressure of the 
Cheung teaches a humidification system comprising a liquid container (104; Fig. 1) having a surface formed of a flexible film [121; ¶¶ 0106-0107; Examiner notes: Cheung discloses a metal foil (e.g. aluminum foil) that is pliable (i.e. flexible) or a thermally conductive plastic material.] for the purpose of forming the surface out of a material that is thermally conductive, strong and easily workable (i.e. metal foil ¶ 0106), or forming the surface out of material having a through-thickness thermal conductivity of between about 40 W/mK and about 400 W/mK, that reduces manufacturing cost and improves manufacturability because of the ability to mold the bottom, and reduce the weight of the liquid container (¶ 0107). 
Lake teaches a humidifier comprising a base unit (452; Fig. 11) comprising a pressure sensor (450; Fig. 11) and a vapor transfer unit (454; Fig. 11) and wherein the pressure sensor is configured to measure pressure of the liquid in the liquid container against a surface (A, Fig. A annotated below) of the liquid container when the liquid container is coupled to the base unit [col 5, ln 1-col 6, ln 34; col 7, ln 62-67; Examiner notes: Applicant discloses the pressure sensor can be a force gauge, a pressure gauge, a strain gauge, a MEMS sensor, a force transducer, a piezoelectric sensor, or any other suitable sensor or combination thereof (¶¶ 0058, 0072). As stated above for this Office Action, the term “pressure” is interpreted as the measured push applied by the weight of the water, in the container, applied to the surface of the container. Lake discloses the “pressure” at the bottom of container is the weight of the water pushing on the surface the container measured by the load cell (i.e. force sensor). Lake discloses the pressure sensor is a compression load cell (i.e. a force gauge) that produce a change in the current representing the pressure applied to the surface (i.e. bottom surface of the container).] for the purpose controlling the heating level and automatically refilling the water when a minimum fluid level is reached (Abstract; col 5, ln 38-45; col 6, ln 24-34).

    PNG
    media_image1.png
    434
    402
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 11 of Cheung.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the humidifier of Cortez’442 to include the surface of the liquid container being formed of the flexible film as taught by Cheung and the water level sensor comprising the pressure sensor configured to measure pressure of the liquid in the liquid container against the flexible film when the liquid container is coupled to the base unit as taught by Lake for the purpose of forming the surface out of a material that is thermally conductive, strong, and easily workable (See Cheung: ¶ 0106), or forming the surface out of material having a through-thickness thermal conductivity of between about 40 W/mK and about 400 W/mK, that reduces manufacturing cost and improves manufacturability because of the ability to mold the bottom, and reduce the weight of the liquid container (See Cheung: ¶ 0107); and controlling the 
Regarding Claim 2, the modified device of Cortez’442 discloses the humidifier wherein the liquid container interlocks with a surface (See Cortez’442: 121; Fig. 5) of the base unit (See Cortez’442: ¶ 0072).
Regarding Claim 6, the modified device of Cortez’442 discloses the humidifier wherein the blower is configured to pressurize breathing gas to less than about 276 kPa (40 psi) (See Cortez’442: ¶ 0070; Examiner notes: Cortez discloses the blower capable of delivering a flow rate between 1 liter per minute and 150 liters per minute; therefore, from an off state to a flow delivery state the blower would pressurize the breathing gas at least above zero kPa i.e. below 276 kPa). 
Regarding Claim 17, the modified device of Cortez’442 discloses the humidifier wherein the nasal cannula includes an outlet having a cross sectional area less than a cross sectional area of a patient's nostril (See Cortez’442: Fig. 3A). 
Regarding Claim 24, the modified device of Cortez’442 discloses the humidifier wherein the flexible film is configured to conform to the heating surface (See Cortez’442: ¶¶ 0108-0109, 0133, See Cheung: ¶¶ 0106-0107).
Regarding Claim 25, the modified device of Cortez’442 discloses the humidifier wherein the flexible film is positioned against the pressure sensor when the liquid container mates with the base unit (See Lake: Fig. 11; col 7, ln 62-67). 
Regarding Claim 26, the modified device of Cortez’442 discloses the humidifier wherein the pressure sensor is configured to measure the pressure of the liquid in the liquid container by measuring a deflection of the flexible film (See Lake: col 5, ln 1-col 6, ln 34; col 7, ln 62-67; Examiner notes: Applicant discloses the pressure sensor can be a strain gauge, a MEMS sensor, a force transducer, a piezoelectric sensor, or any other suitable sensor or combination thereof (¶ 0072). Lake discloses pressure sensor as a load cell, which is a type of force transducer. Thereby, 
Regarding Claim 27, the modified device of Cortez’442 discloses the humidifier further comprising a controller (See Cortez’442: 200; Fig. 9; See Lake: 22; Fig. 1) configured to receive information from the pressure sensor (See Cortez’442: ¶¶ 0095-0096; See Lake: col 3, ln 24-30; col 5, ln 1-col 6, ln 34; col 7, ln 62-67), wherein the information includes the pressure of the liquid indicating a level of the liquid in the liquid container (See Lake: col 3, ln 24-30; col 5, ln 1-col 6, ln 34; col 7, ln 62-67). 

Claims 7-9 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cortez’422 in view of Cheung in view of Lake as applied to claim 1 above, and further in view of Niland et al. (U.S. Pub. No. 2009/0090363; hereinafter: “Niland’363”).
Regarding Claims 7 and 8, the modified device of Cortez’442 discloses the humidifier of claim 1, shown above. 
The device of Cortez’442 does not specifically disclose the humidifier wherein the liquid container includes an impeller and wherein the base unit includes a motor.
Niland’363 teaches a humidification system comprising a liquid container (120, 32; Fig. 3A, 5) including an impeller (98; Fig. 9) and a base unit (110; Fig. 3A, 8G) including a motor (STA1; Fig. 8G; ¶¶ 0067, 0080) for the purpose of increasing pressure and liquid flow in the liquid container without the need for contact thereby reducing bacterial contamination (¶¶ 0039, 0041).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Cortez’442 to include the liquid container including the impeller and the base unit including the motor as taught by Niland’363 for the purpose of increasing pressure and liquid flow in the liquid container without the need for contact thereby reducing bacterial contamination (See Niland’363: ¶¶ 0039, 0041).
Regarding Claim 9, the modified device of Cortez’422 discloses the humidifier wherein the motor is magnetically coupled to impeller (See Niland’363: ¶¶ 0067, 0080).

Regarding Claim 29, the modified device of Cortez’442 discloses the humidifier of claim 27.
The modified device of Cortez’442 does not specifically disclose the humidifier wherein the controller is configured to, based on the received information, provide a warning to a user that the liquid container needs to be replenished.
Niland’363 teaches a humidification system comprising a liquid container (120, 32; Fig. 3A, 5) and a controller (¶ 0052); wherein the controller is configured to, based on the received information regarding the level of fluid remaining in the liquid container, provide a warning to a user that the liquid container needs to be replenished (¶ 0098) for the purpose of indicating to the user that reservoir needs to be refilled by providing additional liquid (¶ 0098). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Cortez’442 to include the controller being configured to, based on the received information regarding the level of fluid remaining in the liquid container, provide a warning to a user that the liquid container needs to be replenished as taught by Niland’363 for the purpose of indicating to the user that reservoir needs to be refilled by providing additional liquid (¶ 0098).

Claims 1, 10-12, 15-17, 19-21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cortez, Jr et al. (U.S. Pub. No. 2016/0287832; hereinafter: “Cortez’832”) in view of Cheung (U.S. Pub. No. 2015/0048530) in view of Lake (U.S. Patent No. 5,752,498).
Regarding Claim 1, Cortez’832 discloses a vaporization system comprising a base unit (202; Fig. 7) comprising a blower (206; Fig. 7; ¶ 0053); a heating element (256; Fig. 7) for heating liquid (¶¶ 0054, 0056), a vapor transfer unit (212; Fig. 7; ¶ 0051) external to the base unit 
Cortez’832 does not specifically discloses the vaporization system wherein the heating element has a heating surface, wherein the liquid container is configured to reversibly mate with the base unit, wherein the liquid container has a surface formed of a flexible film, wherein the flexible film is configured to mate with the heating surface when the liquid container mates with the base unit, and a pressure sensor configured to measure pressure of the liquid in the liquid container against the flexible film when the liquid container is coupled to the base unit
Cheung teaches a humidification system comprising a heating element (108; Fig. 1) having a heating surface (111; Fig. 1; ¶ 0091), a liquid container (104; Fig. 1) is configured to reversibly mate with a base unit (102; ¶¶ 0090, 0105), wherein the liquid container has a surface formed of a flexible film [121; ¶¶ 0105-0107; Examiner notes: Cheung discloses a metal foil (i.e. aluminum foil) that is pliable (i.e. flexible) or a thermally conductive plastic material.], wherein the flexible film is configured to mate with the heating surface when the liquid container mates with the base unit (¶¶ 0089-0091, 0105-0107; Fig. 1) for the purpose of providing the liquid container conveniently located on the base unit (¶ 0105), and forming the surface out of a material that is thermally conductive, strong and easily workable (i.e. metal foil ¶ 0106), or forming the surface out of material having a through-thickness thermal conductivity of between about 40 W/mK and about 400 W/mK, that reduces manufacturing cost and improves manufacturability because of the ability to mold the bottom, and reduce the weight of the liquid container (¶ 0107). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the humidifier of Cortez’832 to include the heating element having the heating surface, wherein the liquid container is configured to reversibly mate with the base unit, wherein the liquid container has a surface formed of a flexible film, wherein the flexible film is configured to mate with the heating surface when the liquid container mates with the base unit as taught by Cheung and the pressure sensor configured to measure pressure of the liquid in the liquid container against the flexible film when the liquid container is coupled to the base unit as taught by Lake for the purpose of providing the liquid container conveniently located on the base unit (See Cheung: ¶ 0105), and forming the surface out of a material that is thermally conductive, strong, and easily workable (See Cheung: ¶ 0106), or forming the surface out of material having a through-thickness thermal conductivity of between about 40 W/mK and 
Regarding Claim 10, the modified apparatus of Cortez’832 discloses the vaporization system wherein the liquid passage is coupled to the liquid container by a first tube (See Cortez’832: 238; Fig. 7; ¶ 0056).
Regarding Claim 11, the modified apparatus of Cortez’832 discloses the vaporization system wherein the gas passage is coupled to the blower by a second tube (See Cortez’832: 230; Fig. 7; ¶¶ 0051-0052).
Regarding Claim 12, the modified apparatus of Cortez’832 discloses the vaporization system wherein the first tube passes within the second tube (See Cortez’832: Fig. 1, 7). 
Regarding Claim 15, the modified apparatus of Cortez’832 discloses the vaporization system wherein the second tube has an inner diameter of more than about 5 mm (See Cortez’832: ¶ 0037; Examiner notes: Cortez’832 discloses cross-sectional areas (0.5 cm2) that would have an inner diameter of more than 5 mm). 
Regarding Claim 16, the modified apparatus of Cortez’832 discloses the vaporization system wherein the membrane is non-porous (See Cortez’832: ¶ 0051).
Regarding Claim 17, the modified apparatus of Cortez’832 discloses the vaporization system wherein the nasal cannula includes an outlet having a cross sectional area less than a cross sectional area of a patient's nostril (See Cortez’832: Fig. 7). 
Regarding Claim 19, the modified apparatus of Cortez’832 discloses the vaporization system comprising an oxygen source (See Cortez’832: 264; Fig. 7; ¶¶ 0006, 0058; “concentrator”).
Regarding Claim 20, the modified apparatus of Cortez’832 discloses the vaporization system comprising an oxygen concentrator (See Cortez’832: 264; Fig. 7; ¶¶ 0006, 0058; “concentrator”).
Regarding Claim 21, the modified apparatus of Cortez’832 discloses the vaporization system wherein the oxygen source includes an oxygen outlet (See Cortez’832: 205; Fig. 7), wherein the blower includes a blower inlet (See Cortez’832: 204; Fig. 7), the oxygen outlet being coupled to the blower inlet (at bas blender (208; Fig. 7; ¶ 0053); Examiner notes: Cortez’832 discloses the oxygen outlet is coupled to the inlet blower by way of the bas blender (¶ 0053)). 
Regarding Claim 23, Cortez’832 discloses the vaporization system wherein the blower includes a blower outlet (See Cortez’832: at 260; Fig. 7; ¶ 0053) and wherein the liquid container includes a liquid inlet (See Cortez’832: 250; Fig. 7; ¶ 0054) and a liquid outlet (See Cortez’832: 236; Fig. 7; ¶ 0054), 
The modified apparatus of Cortez’832 does not explicitly disclose the vaporization system wherein the liquid inlet and the liquid outlet are each spaced from the blower outlet by at least 10 cm. At the time the invention was made, it would have been obvious to one of ordinary skill in the art to space the liquid inlet and the liquid outlet each from the blower by at least 10 cm in the modified apparatus of Cortez’832 because Applicant has not disclosed that spacing the liquid inlet and the liquid outlet each from the blower by at least 10 cm provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the modified apparatus of Cortez’832, and Applicant’s apparatus, to perform equally well because both mechanisms perform the same function of providing humidified air to a user.
Therefore, it would have been prima facie obvious to modify the modified apparatus of Cortez’832 to obtain the invention as specified in claim 23 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired 
Regarding Claim 24, the modified device of Cortez’832 discloses the humidifier wherein the flexible film is configured to conform to the heating surface (See Cheung: ¶¶ 0106-0107).
Regarding Claim 25, the modified device of Cortez’832 discloses the humidifier wherein the flexible film is positioned against the pressure sensor when the liquid container mates with the base unit (See Lake: Fig. 11; col 7, ln 62-67). 
Regarding Claim 26, the modified device of Cortez’832 discloses the humidifier wherein the pressure sensor is configured to measure the pressure of the liquid in the liquid container by measuring a deflection of the flexible film (See Lake: col 5, ln 1-col 6, ln 34; col 7, ln 62-67; Examiner notes: Applicant discloses the pressure sensor can be a strain gauge, a MEMS sensor, a force transducer, a piezoelectric sensor, or any other suitable sensor or combination thereof (¶ 0072). Lake discloses pressure sensor as a load cell, which is a type of force transducer. Thereby, the pressure sensor taught by Lake is configured to measure the pressure of the liquid in the liquid container by measuring a deflection of the flexible film.).
Regarding Claim 27, the modified device of Cortez’832 discloses the humidifier further comprising a controller (See Lake: 22; Fig. 1) configured to receive information from the pressure sensor (See Lake: col 3, ln 24-30; col 5, ln 1-col 6, ln 34; col 7, ln 62-67), wherein the information includes the pressure of the liquid indicating a level of the liquid in the liquid container (See Lake: col 3, ln 24-30; col 5, ln 1-col 6, ln 34; col 7, ln 62-67). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cortez’832 in view of Cheung in view of Lake as applied to claim 1 above, and further in view of Niland’363.
Regarding Claim 18, the modified apparatus of Cortez’832 discloses the vaporization system wherein the base unit comprises a bas blender (See Cortez’832: 208; Fig. 7; ¶ 0053) that receives the oxygen and the pressurized air and mixes the oxygen and pressurized air to achieve a 
The modified apparatus of Cortez’832 does not specifically disclose the vaporization system wherein the base unit further comprises an oxygen sensor.
Niland’363 teaches a humidification system comprising a base unit (110; Fig. 5) that comprises an oxygen sensor (OS1; Fig. 5) for the purpose of monitoring the oxygen saturation level of the blended gas (¶ 0052). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified apparatus of Cortez’832 to include the base unit further comprising the oxygen sensor as taught by Niland’363 for the purpose of monitoring the oxygen saturation level of the blended gas (See Niland’363: ¶ 0052).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cortez’832 in view of Cheung in view of Lake as applied to claim 21 above, and further in view of Deaton (U.S. Patent No. 3744,771).
Regarding Claim 22, the modified apparatus of Cortez’832 discloses the vaporization system of claim 21, shown above. 
The modified apparatus of Cortez’832 does not specifically disclose the vaporization system wherein the oxygen outlet is coupled to the blower inlet by a needle valve.
Deaton teaches a humidifier comprising an oxygen outlet (34; Fig. 4) is controlled by a needle valve (114; Fig. 4; col 7, ln 4-30) for the purpose of controlling the amount of air that is mixed with a predetermined quantity of oxygen (col 7, ln 4-30). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified apparatus of Cortez’832 to include the oxygen outlet being coupled to the blower inlet by the needle valve as taught by Deaton for .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Cortez’422 in view of Cheung in view of Lake as applied to claim 27 above, and further in view of Pelkus (U.S. Pub. No. 2015/0297877).
Regarding Claim 28, the modified device of Cortez’442 discloses the humidifier of claim 27.
The modified device of Cortez’442 does not specifically disclose the humidifier wherein the controller is configured to, based on the received information, shut off the system.
Pelkus teaches a medical treatment system comprising a liquid container (600; Fig. 9A, 9B), wherein the system automatically shuts off based on signals received by a controller (640, 650, 670; ¶ 0091; Fig. 9A, 9B) for the purpose of ensuring the correct amount of is fluid present and shutting off the system when fluid is deficient (¶ 0090). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Cortez’442 to include the controller is configured to, based on the received information, shut off the system as taught by Pelkus for the purpose of ensuring the correct amount of is fluid present and shutting off the system when fluid is deficient (See Pelkus: ¶ 0090).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Cortez’832 in view of Cheung in view of Lake as applied to claim 27 above, and further in view of Pelkus (U.S. Pub. No. 2015/0297877).
Regarding Claim 28, the modified device of Cortez’832 discloses the humidifier of claim 27.

Pelkus teaches a medical treatment system comprising a liquid container (600; Fig. 9A, 9B), wherein the system automatically shuts off based on signals received by a controller (640, 650, 670; ¶ 0091; Fig. 9A, 9B) for the purpose of ensuring the correct amount of is fluid present and shutting off the system when fluid is deficient (¶ 0090). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Cortez’832 to include the controller is configured to, based on the received information, shut off the system as taught by Pelkus for the purpose of ensuring the correct amount of is fluid present and shutting off the system when fluid is deficient (See Pelkus: ¶ 0090).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Cortez’832 in view of Cheung in view of Lake as applied to claim 1 above, and further in view of Niland’363.
Regarding Claim 29, the modified device of Cortez’832 discloses the humidifier of claim 27.
The modified device of Cortez’832 does not specifically disclose the humidifier wherein the controller is configured to, based on the received information, provide a warning to a user that the liquid container needs to be replenished.
Niland’363 teaches a humidification system comprising a liquid container (120, 32; Fig. 3A, 5) and a controller (¶ 0052); wherein the controller is configured to, based on the received information regarding the level of fluid remaining in the liquid container, provide a warning to a user that the liquid container needs to be replenished (¶ 0098) for the purpose of indicating to the user that reservoir needs to be refilled by providing additional liquid (¶ 0098). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Cortez’832 to include the .

Response to Arguments
Applicant's arguments filed October 7, 2020 have been fully considered but they are not persuasive.
Applicant asserts that prior art of Cheung fails to teach or suggest at least "the liquid container having a surface formed of a flexible film, wherein the flexible film is configured to mate with the heating surface when the liquid container mates with the base unit," as recited by claim 1, thereby failing to remedy that stated deficiencies of prior art of record Cortez’442: “wherein the surface of the liquid container is formed of a flexible film”.  Specifically, Applicant asserts Cheung disclosure of a surface formed of "a metal foil (e.g. aluminum foil) that is pliable (i.e. flexible)" is not analogous to the claimed "flexible film", a person of skill in the art would not view these as interchangeable terms or materials and Cheung provides no teaching or disclosure that the humidification chamber surface be formed of a flexible film, or any other flexible material for mating with a heating surface, Pg. 7-8. Examiner respectfully disagrees. Firstly, Applicant’s specification has failed to provide any guidance on the definition or how to interpret what the meets and bounds of the surface formed of a “flexible film” to ascertain what would be analogous.  Accordingly, Examiner applied broadest reasonable interpretation to the surface formed any material that could reasonably be “flexible” and “film”.  In this case Cheung discloses aluminum foil which is pliable (supple enough to bend freely or repeatedly without breaking), i.e. flexible (capable of bending easily without breaking.), and is a foil (very light thin sheet of metal), i.e. a film (a very thin layer of something that forms a surface), as the surface.  Therefore, a surface formed from aluminum foil would be one formed from a flexible film.  

Thirdly, Applicant's assertions that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the bottom surface (closely) conforming to the heating surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 does not recite the flexible film "closely conforms to the surface of the heater to improve heat transfer" when it mates with the heating surface and is therefore not required to be taught by the prior art. Examiner suggests amending claim 1 to recite such to better claim the instant invention. 
Finally, Applicant has failed address Cheung teaching of the flexible film being made out of “a thermally conductive plastic material” for the purpose of forming the surface out of material having a through-thickness thermal conductivity of between about 40 W/mK and about 400 W/mK, that reduces manufacturing cost and improves manufacturability because of the ability to mold the bottom, and reduce the weight of the liquid container (See Cheung: ¶ 0107). Therefore, if, arguendo, Applicant’s assertion regarding the aluminum foil not being a flexible film were persuasive, Cheung discloses compelling motivation to form the surface of the liquid container out of the flexible film being the thermally conductive plastic material. Regarding the use of Cheung to teach the film of the surface to be a flexible film valid. Thus, Applicant's argument has been fully considered and is not persuasive.
Applicant asserts that prior art of Lake fails to disclose the pressure sensor configured to measure pressure of the liquid in the liquid container against the flexible film when the liquid container is coupled to the base unit, as recited in claim 1, Pg. 8-9.  Examiner respectfully disagrees. Firstly, Applicant asserts that pressure sensor of Lake is susceptible to fluctuations due to movement and therefore does not fulfill In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, claim 1 does not recite a mobile use limitation and therefore the prior art is not required to disclose mobile usage. 
Secondly, Applicant discloses the pressure sensor as force gauge, a pressure gauge, a strain gauge, a MEMS sensor, a force transducer, a piezoelectric sensor, or any other suitable sensor or combination thereof (¶¶ 0058 0072), and, as stated above for this Office Action, the term “pressure” is interpreted as the measured push applied by the weight of the water, in the container, applied to the surface of the container. Lake discloses the “pressure” at the bottom of container is the weight of the water pushing on the surface the container measured by the load cell (i.e. force sensor). Lake discloses the pressure sensor as a load cell, which is a type of force gauge, to determine the water level, thereby fulfilling the claim requirements.  Furthermore, the pressure sensor being the load cell, as taught by Lake, determines the water level for the purpose controlling the heating level and automatically refilling the water when a minimum fluid level is reached (See Lake: Abstract; col 5, ln 38-45; col 6, ln 24-34). Thus, one of ordinary skill in the art would be well motivated to utilize the pressure sensor of Lake as the water level sensor of the Cortez’442 device, see above. Thus, Applicant's argument has been fully considered and is not persuasive.
Applicant asserts one possible arrangement (i.e. bodily incorporation) of the teachings of Cheung and Lake into the system of Cortez’442 that would not work because the load cell would not bear the full weight of the liquid container, Pg. 9-10.  Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Thus, Applicant's argument has been fully considered and is not persuasive. 
Applicant asserts the Office's proposed modification of Cortez '832 with the teachings of Cheung and Lake gives rise to the same problem as described above; in particular, the proposed modification renders Cortez '832 unsatisfactory for its intended purpose., Pg. 11 Firstly, Applicant’s asserted deficiencies of Cheung and Lake have been addressed, above.  Secondly, Applicant's arguments fail to provide any evidence to support their conclusion.  Specifically, Applicant asserts that “the proposed modification renders Cortez '832 unsatisfactory for its intended purpose” without specifically pointing out how or in what way Cortez '832 would be rendered unsatisfactory. Thus, Applicant's argument has been fully considered and is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/ELLIOT S RUDDIE/Examiner, Art Unit 3785